DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerardin et al. (US Pub. 2012/0028009 A1) in view of Fischer et al. (US Pub. 2014/0319116 A1).
Regarding claims 1, 19 and 20, Gerardin discloses a transparent glass substrate with a thin-film multilayer coating including a metallic functional layer having reflection properties in the infrared and/or solar radiation and two antireflection films where each antireflection film includes one high-refractive index dielectric layer (abstract). There is a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05) ([0020]) and may comprise silicon nitride doped with zirconium ([0035]). The functional layer in Gerardin is silver or metal alloy containing silver (abstract).
Gerardin does not specifically disclose the zirconium doped silicon nitride high refractive index layer having a zirconium content as claimed.
Fischer discloses a transparent pane that has at least one transparent substrate and one electrically conductive coating comprising functional layers which have at least one anti-reflection layer, a first matching layer, an electrically conductive layer, and an antireflection layer comprising at least one layer of dielectric material with a refractive index of less than 2.1 and one layer of an optically highly refractive material with a refractive index greater than or equal to 2.1 (abstract and [0011]-[0018] and see Figs. 1-2).  The antireflection layers comprise a layer of optically highly refractive material which is preferably a mixed silicon/zirconium nitride where the material contains 40 to 70 wt% silicon and 30 to 60 wt% zirconium ([0025], [0039]-[0040] and [0058]) which discloses an atomic ratio of Zr to the sum of Si and Zr of 30 to 60% (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim,
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the mixed silicon/zirconium nitride high refractive index layer for use in an antireflective film taught in Fischer could be used as the high refractive index layer in Gerardin as a known suitable material for use a high refractive index material in an antireflective film (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and to provide sheet resistance (Fischer, [0039]).
Regarding claim 2, Gerardin in view of Fischer does not specifically disclose the nitridation z value for the high refractive index layer. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the silicon-zirconium nitride layer is formed with the same methods in the claimed invention and in Fischer where the silicon/zirconium mix is sputter deposited in a nitrogen-containing atmosphere, so the claimed nitridation value would be expected in the layer in Fischer (see instant Specification, page 8, lines 6-15 and Fischer, [0040]). Further to the extent, this value would not be expected, Fischer discloses mixing the amount of silicon and zirconium to achieve a desired refractive index (Fischer, [0039]-[0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to vary the amounts of mixed silicon/zirconium nitride as taught in Fischer to achieve desired 
Regarding claim 3, the silicon zirconium nitride layers in Gerardin in view of Fischer are not formed with the use of oxygen so are not considered to comprise oxygen (Fischer, [0040]).
Regarding claims 4 and 6, Gerardin discloses the subjacent and superjacent antireflection films including at least one dielectric layer based on silicon nitride ([0040]).
Regarding claims 5 and 7, Gerardin does not generally disclose a thickness range for the silicon nitride layers, but does contain examples where subjacent silicon nitride layer has a thickness of 10 to 19 nm and the superjacent silicon nitride layer has a thickness ranging from 30 to 35.5 nm (Table 1, examples 1, 2 and 3 and [0080]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silicon nitride layers should be within the ranges as set forth in the examples as known suitable thicknesses for these layers.
Regarding claim 8
Regarding claim 9, Gerardin discloses the final layer in the subjacent antireflection film being zinc oxide ([0041]) so the final layer before the functional film would be the zinc oxide layer and would be in contact with the functional film.
Regarding claims 10 and 11, Gerardin discloses the subjacent high refractive index layer having a thickness of 15 to 65 nm and the superjacent high refractive index layer having a thickness of 8 to 60 nm ([0033]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 12, Gerardin discloses the substrate in a glazing unit ([0051]).
Regarding claim 13, Gerardin discloses the glazing being monolithic or multiple-glazing unit including a double or triple glazing or laminated glazing where the substrate may be tempered or bent ([0055]-[0058]).
Regarding claim 14, Gerardin discloses the substrate being used to produce a transparent electrode ([0061]).
Regarding claim 18, the functional layer in Gerardin is silver or metal alloy containing silver (abstract).

Response to Arguments
Applicant's arguments filed 1/20/2022 and 3/10/2022 have been fully considered but they are not persuasive.
Applicant argues the claimed invention with the silicon-zirconium nitride layer with the atomic ratio of zirconium as claimed has unexpected results in terms of the TL .  
The declaration under 37 CFR 1.132 filed 3/10/2022 is insufficient to overcome the rejection of claims 1-14 and 18-20 based upon 35 USC 103 as set forth in the last Office action because:  Applicant has failed to establish results which are significant and unexpected.
The declaration includes two tables comparing Ex. 1, Ex. 2 from tables 1 and 3 and Ex. 1 from table 5 in Gerardin with Ex. 3 and Ex. 4 in the instant Specification highlighting the TL and g values and Ex. 3 of Gerardin with Ex. 8, 9, 16, and 18 in the instant Specification highlighting the TL value. The tables are reproduced below:

    PNG
    media_image1.png
    257
    655
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    637
    media_image2.png
    Greyscale

Applicant argues that because it is difficult to change the solar factor without changing the thickness of the functional layer, a small change of about 1% is significant or surprising and as set forth in Table 7 of the instant Specification a change of 1% would be considered unexpected. Applicant argues because double glazings have less layers than triple glazings, the g values cannot be compared for a double and triple glazing. Applicant argues that the improvement in g and TL values based on only the use of the silicon-zirconium nitride without varying the functional layer thickness is surprising and unexpected. 
 Examiner respectfully disagrees. The burden is on Applicant to establish that results are unexpected and significant (see MPEP 716.02(b)). All the examples in Gerardin use TiO2 but Gerardin specifically discloses three possibilities for the high refractive index layer: titanium oxide, niobium oxide, and silicon nitride doped zirconium where an example of zirconium doped silicon nitride is found in EP 1 656 328 A2 (US Pub. 2007/0188871 A1 is considered an English language equivalent) ([0035] and [0038]) which give an atomic ratio of zirconium of about 17-18% (see [0063] in US Pub. 2007/0188871 A1). Therefore, Gerardin does not fail to disclose a high refraction index layer that is zirconium-silicon nitride but fails to disclose a zirconium-silicon nitride layer 
Further, although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue, and while an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962). Further, mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration, Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Here the declaration states a 1% difference in g value is a significant difference given there is no change in the thickness of the functional layer. 
Further, the examples in the instant Specification and the claimed invention are not considered commensurate in scope. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). Here, the instant Specification has examples with very specific layers with specific layer thicknesses arranged in a specific order which include more than a functional layer, a silicon-zirconium nitride layer, and a general antireflective layer with no thickness value as claimed. There is no evidence that the results in the examples would be present with all configurations of different layer thicknesses and layer materials that are possible based on the more general claim language. Thus, the evidence presented is not considered commensurate in scope with the claimed invention.
For the reasons discussed above, Applicant has failed to meet the burden of establishing that the claimed invention has significant and unexpected results (see 
Applicant argues no prima facie case of obviousness exists where Applicant argues Fischer does not provide sufficient guidance or motivation to lead to the present invention or the high SiZrN layer as claimed where Fischer discloses a high RI material with a refractive index of 2.1 to 2.5 but does not teach or suggest a higher refractive index as claimed on 2.31 to 2.60 or how to obtain such a layer. Thus, Applicant argues the teachings in Gerardin and Fischer would use a lower refractive index layer outside the claimed range. Applicant further argues Table 4 on page 14 in the instant Specification shows that SiZrN material does not correspond to Fischer’s percentages for its target and that only the target for the highly enriched SiZrN correspond to Fischer’s percentages for its targets which would lead to inappropriate material having too high of a refractive index so that Fischer cannot teach how to arrive at the present invention especially with Fischer’s lack of disclosure regarding the way to obtain higher refractive index values. 
Examiner respectfully disagrees. Examiner is confused by the argument relating to Table 4 in the instant Specification. Applicant seemed to first be arguing that the refractive index in the SiZrN layer in Fischer would be too low, but with this argument, Applicant appears to now be arguing that the refractive index would be too high. It is not clear how the amount may be both too high and too low but also not overlapping the claimed amount. Further, Table 4 in the instant Specification does not provide any guidance as to refractive index and amount of zirconium. Table 4 only shows a target amount for each component with no corresponding refractive index value. Table 2 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0 560 534 A1 discloses a thin interference filter comprising a dielectric layer made of silicon nitride and zirconium nitride (abstract) where mixing zirconium nitride with silicon nitride creates a composite film that has a high refractive index and excellent transparency where the range from about 2.0 to 2.45 (page 3, lines 2-10, page 7, lines 23-40, page 8, Table 3, and page 9, Table 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783